AMENDMENT NO. 6
TO
EMPLOYMENT AGREEMENT
     This AMENDMENT NO. 6 TO EMPLOYMENT AGREEMENT is executed this 27th day of
January, 2009 by and between Proliance International, Inc. (formerly known as
Transpro, Inc.), a Delaware corporation (the “Company”) and Charles E. Johnson
(the “Employee”).
W I T N E S S E T H:
     WHEREAS, the Company and the Employee are parties to an Employment
Agreement dated as of March 12, 2001, and amended as of October 28, 2004, May 4,
2006, March 26, 2007, December 6, 2007 and August 8, 2008 (collectively, the
“Agreement”) under which the Company retained the Employee to serve as President
and Chief Executive Officer of the Company; and
     WHEREAS, the parties wish to renew and revise a temporary reduction in the
base salary of the Employee during calendar year 2009.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Employee hereby agree as follows:
     1. Notwithstanding the terms of Section 4 of the Agreement regarding base
salary payments to the Employee, the parties agree to proceed in accordance with
the provisions of the Temporary Salary Adjustment Rider attached hereto as
Exhibit A.
     2. The Employee accepts and acknowledges that the Proliance International,
Inc. Supplemental Executive Retirement Plan has been amended as of January 27,
2009 to cease all future benefit accruals thereunder as of March 31, 2009.
     3. Except as expressly amended hereby, the Agreement remains unchanged and
in full force and effect. This Amendment No. 6 may be executed in counterparts,
each of which shall constitute an original and all of which shall constitute one
and the same agreement. Delivery of signature by facsimile or other electronic
image shall be valid and binding for all purposes.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 6
on the year and date first above written.

            PROLIANCE INTERNATIONAL, INC.
      By:   /s/ Barry R. Banducci         Name:   Barry R. Banducci       
Title:   Chairman of the Board              /s/ Charles E. Johnson       Charles
E. Johnson         

2



--------------------------------------------------------------------------------



 



         

Exhibit A
Temporary Salary Adjustment Rider
Employee agrees to a reduction in his annual base salary for the calendar year
2009 from $500,000 to $425,000. Salary payments for the period January 1, 2009
through December 31, 2009 will be made in equal installments, to the extent
practicable, in accordance with the Company’s ordinary payroll practices. Bonus
eligibility for 2009 will be based upon a $425,000 base salary level. Effective
January 1, 2010, assuming the Employee remains in the Company’s employ, the
Employee’s annual salary will revert to the prior annual rate of $500,000,
unless mutually agreed otherwise.
Should the Employee’s employment relationship with the Company terminate during
calendar year 2009 under circumstances whereby the Employee would be entitled to
payments set forth in Sections 11 or 12 of the Agreement and/or the Supplemental
Executive Retirement Plan, as amended, any such payments based upon base salary
will be calculated based upon the Employee’s annual salary rate of $425,000 per
year.

3